DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent Application Publication US 2002/0006409 A1) in view of Szalay (US Patent Application Publication (US 2011/0064650 A1).
Wood teaches a cancer immunotherapy method for treating cancer in a patient comprising: vaccinating a patient with a vaccine comprised of the patient's own malignancy and an immunologic adjuvant, removing primed peripheral blood T lymphocytes from the patient, stimulating the primed T lymphocytes to differentiate into effector lymphocytes in vitro, stimulating the effector T lymphocytes to proliferate in vitro and infusing the effector T lymphocytes back into the patient (see claims 1-22 and paragraphs [0063-0084]). 
Claim 1 of Woods recites:
A cancer immunotherapy method for treating cancer in patient comprising:
a. vaccinating a patient  with  a vaccine  comprised  of  the patient's  own  malignancy  and an immunologic adjuvant;
b. removing primed peripheral blood T lymphocytes from the patient;
c. stimulating  the  primed  T lymphocytes  to differentiate into  effector  lymphocytes  in vitro;
d. stimulating the effector T lymphocytes  to proliferate in vitro; and
e. infusing  the  effector  T  lymphocytes back  into the patient.
All underlined method steps in claim 1 of Woods are almost word for word recited in present claim 1 as show below. 
Present claim 1 recites: 
A cancer immunotherapy method for treating cancer in a patient comprising:
vaccinating the patient with a vaccine comprised of the patient’s own malignancy and an immunologic adjuvant;
isolating primed T lymphocytes from lymphoid tissue, peripheral blood or cancer tissue of the patient;
stimulating the primed T lymphocytes to differentiate into effector T lymphocytes in vitro;
stimulating the effector T lymphocytes to proliferate in vitro;
administering an oncolytic virus to the patient after said step of vaccinating the patient with a vaccine comprised of the patient’s own malignancy: and
infusing the effector T lymphocytes back into the patient after said administering step.

The difference between present independent claim 1 and claim 1 in the prior art by Woods, is the step of administering an oncolytic virus to the patient after vaccinating the patient with a vaccine comprised of the patient’s own malignancy. Wood does not expressly teach administering an oncolytic virus to the patient in addition to the activated lymphocytes.
The method step of administering an oncolytic virus to the patient after the step of vaccinating the patient with a vaccine comprised of the patient’s own malignancy is expressly taught and suggested in the prior art by Szalay. 
Szalay teaches two steps of the claimed method that is the steps of vaccinating the patient with patients own malignancy in combination with administering the oncolytic virus to the patient as shown below in claim 1 and paragraphs [0010] and [0077] copied from Szalay. 
Claim 1 of Szalay recites:

Szalay paragraph [0010] Provided herein are methods for inhibiting the development of a tumor or inhibiting tumor cells in a subject receiving a cell therapy, where the method involves administering a cellular composition to a subject in combination with an oncolytic virus to the subject. 

Szalay paragraph [0077] Cell compositions that are administered to a subject in cell therapy protocols have the potential to result in the formation a tumor, insofar as the cell composition can contain neoplastic cells or neoplastic progenitor cells. While the potential of cellular therapy in the treatment of diseases, disorders and injury is significant, the formation of tumors, such as teratomas, as a result of such treatment is an unacceptable outcome. Thus, provided herein are methods for administering cell compositions in cell therapy protocols, wherein development of cell therapy-associated tumors is inhibited. Such methods include the administration of an oncolytic virus before, with or after administration of the cell compositions. 

Thus Szalay expressly teaches that in order to prevent the unacceptable formation of tumors due to vaccination with patients own malignancy (referred to as cell therapy in Szalay), the patient is administered an oncolytic virus to inhibit formation of tumors after administering patient own malignancy. Thus Szalay expressly teaches two steps of the present claim 1, which are: 
A cancer immunotherapy method for treating cancer in a patient comprising:
vaccinating the patient with a vaccine comprised of the patient’s own malignancy and administering an oncolytic virus to the patient after vaccinating the patient with a vaccine comprised of the patient’s own malignancy.
Szalay expressly teaches and suggests administering the oncolytic virus after administering the cellular therapy, as required by amended claim 1, as disclosed in paragraph after administration of the cell compositions”.
Regarding preset claim 2. Szalay teaches administering a booster dose of the oncolytic virus (see paragraph [0248] below). 
Szalay teaches a method for inhibiting the development of a tumor in a subject receiving a cellular therapy, comprising: (a) administering a cellular therapy composition to a subject; and (b) systemically administering an oncolytic virus to the subject, wherein the oncolytic virus is administered in an amount sufficient to treat or prevent formation of tumors from contaminating tumor cells in the cellular therapy composition (see claims 1-2, 7-9, 12-14, 24-25, 36-40, 42-50, and paragraphs [0165-0208]). 
Szalay teaches oncolytic viruses including, pox viruses, African swine flu family viruses, and various RNA viruses such as picornaviruses, caliciviruses, togaviruses, coronaviruses and rhabdoviruses. Exemplary cytoplasmic viruses provided herein are viruses of the poxvirus family, including orthopoxviruses. Exemplary of poxviruses provided herein are vaccinia viruses (see paragraphs [0025-0026], [0028], [0034], [0050], [0077], [0083], [0121], [0125]).
	Szalay teaches that the virus is administered concurrently with administration of a cellular composition or the virus is administered at a selected time point following administration of a cellular composition (see paragraph [0255]).
Regarding present claims 16-17, Szalay teaches genetically engineered vaccinia strain, designated GLV-1h22 (SEQ ID NO: 3) produced with the genotype GLV-1h68, with the exception that, in the expression cassette inserted into the TK gene, the DNA encoding the rat transferrin receptor is in the correct orientation for transcription from the vaccinia synthetic early/late promoter P.sub.SEL (see paragraph [0289]).
 Szalay teaches administering an immunomodulatory molecule in addition to administering the oncolytic virus. Szalay teaches that the virus for use in any of the methods provided can encode a therapeutic gene product. In some examples, the therapeutic gene product is an anti-cancer agent or anti-angiogenic agent. For example, the therapeutic gene product can be selected from among a cytokine, a chemokine, an immunomodulatory molecule, an antigen, an antibody or fragment thereof, antisense RNA, prodrug converting enzyme, siRNA, angiogenesis inhibitor, a toxin, an antitumor oligopeptide, a mitosis inhibitor protein, an antimitotic oligopeptide, an anti-cancer polypeptide antibiotic, a transporter protein, and tissue factor (see paragraph [0022]).

Regarding present claim 17, Szalay further teaches that the immunomodulatory compounds may be compounds that bind to or otherwise interfere with the function of immunoinhibitory signaling molecules, agonistic compounds that activate or augment the immunostimulatory signaling molecules, and combinations thereof (para [0224] "Therapeutic compounds also include, but are not limited to, compounds that exert an immunotherapeutic effect, stimulate the immune system. Szalay further teaches that the immunomodulatory compound is selected from the group consisting of genetically engineered or otherwise modified antibodies, natural ligands, small molecules, and combinations thereof (see paragraph [0224]).
It would have been prima facie obvious to one of ordinary skill to use a combination of Wood's T-cells from a patient tumor vaccine and Szalay's oncolytic virus, and to administer the oncolytic virus prior to infusing the T cells, because Szalay teaches that the oncolytic virus enhances patient's anti-tumor immune response and because Szalay teaches that in order to prevent the unacceptable formation of tumors due to vaccination with patients own malignancy 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648